DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 06/26/2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-24 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case:
1.1.   Applicant provides the wording “likely to include” in claims 1, 5-13, 16, 18-21, and 23-24, however, based on the currently provided claim language, it is unclear what the metes and bounds of the claimed “likely to include” encompass, because the word “likely to include” creates an uncertainty wherein the control event can occur or not, hence the use of this wording renders the claims indefinite and the scope of the claim is unascertainable. In other words, the use of term “likely to include” is linked to express situations in which the outcome is likely (but not guaranteed) to happen in the future. Therefore, based on the currently provided claim language, we don’t know whether the “determining “step is executed or not. 
         Accordingly, appropriate correction and/or clarification are earnestly solicited.
1.2.  Applicant provides the claim limitation “…one or more components of the mode switching movement…” in claims 1, 5-13, 16, 18-21 and 23-24, however, based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, it is unclear what the claimed “one or more components” are, and therefore, the claims are rendered indefinite. Specifically, it is unclear, based on the currently provided claim language, HOW such “components” are defined in a movement of the input control ?, We don’t know the definition of such “components” because it can be interpreted in several ways by one having ordinary skill in the art. Examiner believes it is important to clarify these terms in the claim language to avoid issues in claim interpretation.
Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 2-15, 17-22 and 24, these claims are either directly or indirectly dependent upon independent claim 1, 16 and 23 and therefore are also rejected under this section for at least their dependency upon a rejected base claim.
                             Allowable Subject Matter 
It appears claims 1-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, however, further search and consideration may be required upon the submission of claim amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAIME FIGUEROA/ Primary Examiner, AU 3664